Opinion filed November 2, 2006 















 








 




Opinion filed November 2, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-04-00298-CR 
                                                    __________
 
                                     CLAUDIA
ZAMORA, Appellant
                                                             V.
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 35th District Court
                                                          Brown
  County, Texas
                                                Trial Court Cause No. CR-17,375
 

 
                                                                   O
P I N I O N
Mandate
has now issued in the State=s appeal from the trial court=s order granting Claudia Zamora=s motion for new trial.  State v. Zamora, No. 11-05-00035-CR, 2006 WL
571891 (Tex. App.CEastland March 9, 2006, pet=n ref=d) (not designated for publication).  Because
the order granting the new trial was affirmed, this appeal by Zamora challenging the merits of her
conviction is now moot.  Therefore, this
appeal is dismissed.
 
November
2, 2006                                                                               PER
CURIAM
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.